DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0329315 (Kanemaru) in view of U.S. Patent Application Publication No. 2010/0063608 (Miller).


Claim 1:
The cited prior art describes a production system, comprising: (Kanemaru: “The present invention relates to an information processing apparatus for processing machining information between a plurality of manufacturing cells.” Paragraph 0001)

Kanemaru does not explicitly describe execution or storing as described below.  However, Miller teaches the execution and storing as described below.  
a plurality of industrial machines each configured to (Kanemaru: see the machine tools 16a, 16b, robots 17a, 17b, and PLCs 18a, 18b in manufacturing cells 11a, 11b, respectively, as illustrated in figure 1 and as described in paragraph 0033)
execute a process program for executing a predetermined process, and to (Miller: “For example, in the exemplary embodiment shown in FIG. 1, three different machine tools 8 are shown to be controlled by way of the single PNC system 2, with four of the I/O control devices 6 in particular interfacing with four corresponding machine I/O devices 7 of the three machine tools (as shown, two of the machine I/O devices are associated with different parts of a single one of the machine tools, and the remaining machine I/O devices are respectively associated with different respective machine tools). Thus, in this exemplary embodiment, different part programs can be run (and possibly run simultaneously) in connection with the different machine tools and/or even in connection with the different parts of the machine tools (e.g., as associated with the different respective machine I/O devices 7) or, alternatively, the same part program can be run in relation to multiple ones of the tools (and/or multiple parts of the same or different tools). Thus, the PNC system 2 is particularly versatile, since it allows for a single operator to operate multiple machine tools 8 and associated processes simultaneously from a single operator interface 12. This can be achieved without using multiple dedicated controllers that are respectively employed to control respectively the multiple different machine tools or processes.” Paragraph 0026; Kanemaru: “The first PLC 18a controls the order of tasks that the first machine tool 16a and the first robot 17a perform. Similarly, the second PLC 18b controls the order of tasks that the second machine tool 16b and the second robot 17b perform.” Paragraph 0038; “Then, as illustrated in FIG. 9, two new machining programs 32 and 33 are generated. Specifically, in the generation of the machining program 32, the description containing the management number (3322) of the control function in the common machining program 29′ is substituted for by a description of the M code (M0622), which corresponds to the management number (3322) as dedicated information for the first machine tool 16a, of the conversion table 27.” Paragraph 0091)
perform at least one of refer or change of a machine variable; (Miller: see the local routines for each machine tool as illustrated in figure 12; “Once the position codes have been searched for and processed as appropriate, at a step 129 the algorithm 110 increments to the next block of the part program 111, that is, returns to the step 113 (in this example, the PLC 10 next begins to analyze the second line of code, "M03 S1200"). Thus the PLC 10 repeatedly performs the algorithm 110 for each line of the part program 111 until the entire part program has been reviewed and processed. It should be noted that the algorithm 110 is merely intended to be exemplary and that, in other embodiments, additional processing steps can be performed and/or one or more of the steps that are shown can be rearranged in their order (for example, steps 115 and 117 can be reversed in order). Also, in some cases, one or more of the steps are performed simultaneously (or substantially simultaneously). For example, in some circumstances, the searching for position codes (e.g., the steps 103, 105, 107 and 109) occurs as part of the searching for command codes (e.g., the steps 115 and 117). Further, other variables such as spindle speed for example can also be searched and registered similar to the position codes.” Paragraph 0056; Kanemaru: see the M codes in the respective machining programs 32, 33 used to control the machine tools 16a, 16b as illustrated in figure 9)
a controller configured to (Kanemaru: see the controllers 19a, 19b as illustrated in figure 1 and as described in paragraph 0035)
execute a system program for causing each of the plurality of industrial machines to operate based on an execution order specified for a plurality of predetermined processes, and to (Miller: see the common routines as illustrated in figure 12; “Referring to FIG. 12, in one embodiment where one or more part programs have been selected to be run on multiple machine tools 8, the PNC system 2 can establish local routines (pre-process, path, etc.) for each machine tool 8 that can be processed simultaneously, while common routines (program manage, edit program, edit offsets etc.) are shared by all the selected machine tools 8.” Paragraph 0058; “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common. Associated with the user program are a plurality of memory elements or variables that provide dynamics to PLC operations and programs.” Paragraph 0017; Kanemaru: “In other words, as illustrated in FIG. 1, the first manufacturing cell 11a includes a first machine tool 16a, a first robot 17a, a first PLC 18a, and a first cell controller 19a that controls these machines. The second manufacturing cell 11b includes a second machine tool 16b, a second robot 17b, a second PLC 18b, and a second cell controller 19b that controls these machines.” Paragraph 0035)
perform at least one of refer or change of a system variable; (Miller: see the common routines as illustrated in figure 12; “Referring to FIG. 12, in one embodiment where one or more part programs have been selected to be run on multiple machine tools 8, the PNC system 2 can establish local routines (pre-process, path, etc.) for each machine tool 8 that can be processed simultaneously, while common routines (program manage, edit program, edit offsets etc.) are shared by all the selected machine tools 8.” Paragraph 0058; Kanemaru: “Then, as illustrated in FIG. 5, the configuration information management unit 21 generates a conversion table 27 for the machining program from the configuration information 25 thus collected. This conversion table 27 contains management numbers by which the control functions of the peripheral equipment that is controlled by the respective machine tools 16a and 16b and M codes that respectively correspond to the control functions.” Paragraph 0078)
a storage configured to store conversion data for converting between the machine variable of each of the plurality of industrial machines and the system variable; and (Kanemaru: see the conversion table 27 as illustrated in figures 5, 6 and as described in paragraphs 0078, 0079; “The configuration information management unit 21 collects configuration information of each of the manufacturing cells 11a and 11b or configuration information of each of the machines installed in each of the manufacturing cells 11a and 11b and, on the basis of these pieces of configuration information, generates a conversion table that associates system common information with dedicated information for each individual machine that corresponds to the system common information. The configuration information management unit 21 transfers the conversion table thus created to the data conversion unit 22.” Paragraph 0045; “Then, in step S18 of FIG. 2, the configuration information management unit 21 transfers the conversion table thus generated to the data conversion unit 22.” Paragraph 0056; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
a circuitry configured to perform conversion between the machine variable of each of the plurality of industrial machines and the system variable based on the conversion data of the each of the plurality of industrial machines, when the controller and each of the plurality of industrial machines communicate to and from each other. (Kanemaru: see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063; It is preferable that such an update request or transfer request in step S41 be made from the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like via the communication control unit of the host computer 12.” Paragraph 0074)
One of ordinary skill in the art would have recognized that applying the known technique of Kanemaru, namely, processing information between manufacturing cells, with the known techniques of Miller, namely, programming a numerical control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kanemaru to convert data for sharing among manufacturing cells with the teachings of Miller to execute and store data for a numerical control system would have been recognized by those of ordinary skill in the art as resulting in an improved industrial machine system (i.e., executing and storing control program for machines and converting data between machines in an industrial machine system of Kanemaru based on the teachings of executing and storing control programs for a numerical control system in Miller).

Claim 3:
Kanemaru does not explicitly describe storing as described below.  However, Miller teaches the storing as described below.  
The cited prior art describes the production system according to claim 1,
wherein the storage is configured to store a different conversion table for each of the plurality of industrial machines as the conversion data, and (Kanemaru: see the configuration information 25 for each machine tool as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
wherein the circuitry is configured to perform conversion between the machine variable of each of the plurality of industrial machines and the system variable based on the conversion table of each of the plurality of industrial machines. (Kanemaru: “For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079; “Furthermore, the conversion table 27 is transferred from the configuration information management unit 21 to the data conversion unit 22 illustrated in FIG. 5.” Paragraph 0080; see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063)
Kanemaru and Miller are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:
Kanemaru does not explicitly describe a database as described below.  However, Miller teaches the database as described below.  
The cited prior art describes the production system according to claim 1,
wherein the storage is configured to store a conversion database in which the conversion data of each of the plurality of industrial machines is stored, and (Kanemaru: see the configuration information 25 for each machine tool as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
wherein the circuitry is configured to perform conversion between the machine variable of each of the plurality of industrial machines and the system variable based on the conversion data of each of the plurality of industrial machines stored in the conversion database. (Kanemaru: “For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079; “Furthermore, the conversion table 27 is transferred from the configuration information management unit 21 to the data conversion unit 22 illustrated in FIG. 5.” Paragraph 0080; see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
Kanemaru and Miller are combinable for the same rationale as set forth above with respect to claim 1.

Claim 5:
The cited prior art describes the production system according to claim 1, 
wherein a name of the machine variable of each of the plurality of industrial machines includes (Kanemaru: see the function information as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)
a character string for uniquely identifying a process corresponding to the machine variable and (Kanemaru: see the function numbers as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)
a character string which is common to another process. (Kanemaru: see the common control function as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)

Claim 10:
The cited prior art describes a production method, comprising: (Kanemaru: “The present invention relates to an information processing apparatus for processing machining information between a plurality of manufacturing cells.” Paragraph 0001)

Kanemaru does not explicitly describe execution or storing as described below.  However, Miller teaches the execution and storing as described below.  
executing, by each of a plurality of industrial machines, a process program for executing a predetermined process, and performing, by each of the plurality of industrial machines, at least one of refer or change of a machine variable; (Miller: “For example, in the exemplary embodiment shown in FIG. 1, three different machine tools 8 are shown to be controlled by way of the single PNC system 2, with four of the I/O control devices 6 in particular interfacing with four corresponding machine I/O devices 7 of the three machine tools (as shown, two of the machine I/O devices are associated with different parts of a single one of the machine tools, and the remaining machine I/O devices are respectively associated with different respective machine tools). Thus, in this exemplary embodiment, different part programs can be run (and possibly run simultaneously) in connection with the different machine tools and/or even in connection with the different parts of the machine tools (e.g., as associated with the different respective machine I/O devices 7) or, alternatively, the same part program can be run in relation to multiple ones of the tools (and/or multiple parts of the same or different tools). Thus, the PNC system 2 is particularly versatile, since it allows for a single operator to operate multiple machine tools 8 and associated processes simultaneously from a single operator interface 12. This can be achieved without using multiple dedicated controllers that are respectively employed to control respectively the multiple different machine tools or processes.” Paragraph 0026; see the local routines for each machine tool as illustrated in figure 12; “Once the position codes have been searched for and processed as appropriate, at a step 129 the algorithm 110 increments to the next block of the part program 111, that is, returns to the step 113 (in this example, the PLC 10 next begins to analyze the second line of code, "M03 S1200"). Thus the PLC 10 repeatedly performs the algorithm 110 for each line of the part program 111 until the entire part program has been reviewed and processed. It should be noted that the algorithm 110 is merely intended to be exemplary and that, in other embodiments, additional processing steps can be performed and/or one or more of the steps that are shown can be rearranged in their order (for example, steps 115 and 117 can be reversed in order). Also, in some cases, one or more of the steps are performed simultaneously (or substantially simultaneously). For example, in some circumstances, the searching for position codes (e.g., the steps 103, 105, 107 and 109) occurs as part of the searching for command codes (e.g., the steps 115 and 117). Further, other variables such as spindle speed for example can also be searched and registered similar to the position codes.” Paragraph 0056; Kanemaru: “The first PLC 18a controls the order of tasks that the first machine tool 16a and the first robot 17a perform. Similarly, the second PLC 18b controls the order of tasks that the second machine tool 16b and the second robot 17b perform.” Paragraph 0038; “Then, as illustrated in FIG. 9, two new machining programs 32 and 33 are generated. Specifically, in the generation of the machining program 32, the description containing the management number (3322) of the control function in the common machining program 29′ is substituted for by a description of the M code (M0622), which corresponds to the management number (3322) as dedicated information for the first machine tool 16a, of the conversion table 27.” Paragraph 0091; see the machine tools 16a, 16b, robots 17a, 17b, and PLCs 18a, 18b in manufacturing cells 11a, 11b, respectively, as illustrated in figure 1 and as described in paragraph 0033; see the M codes in the respective machining programs 32, 33 used to control the machine tools 16a, 16b as illustrated in figure 9)
executing, by a controller, a system program for causing each of the plurality of industrial machines to operate based on an execution order specified for a plurality of predetermined processes, and performing, by the controller, at least one of refer or change of a system variable; (Miller: see the common routines as illustrated in figure 12; “Referring to FIG. 12, in one embodiment where one or more part programs have been selected to be run on multiple machine tools 8, the PNC system 2 can establish local routines (pre-process, path, etc.) for each machine tool 8 that can be processed simultaneously, while common routines (program manage, edit program, edit offsets etc.) are shared by all the selected machine tools 8.” Paragraph 0058; “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common. Associated with the user program are a plurality of memory elements or variables that provide dynamics to PLC operations and programs.” Paragraph 0017; Kanemaru: “In other words, as illustrated in FIG. 1, the first manufacturing cell 11a includes a first machine tool 16a, a first robot 17a, a first PLC 18a, and a first cell controller 19a that controls these machines. The second manufacturing cell 11b includes a second machine tool 16b, a second robot 17b, a second PLC 18b, and a second cell controller 19b that controls these machines.” Paragraph 0035; see the controllers 19a, 19b as illustrated in figure 1 and as described in paragraph 0035)
acquiring conversion data between the machine variable of each of the plurality of industrial machines and the system variable from a storage configured to store the conversion data; and (Kanemaru: see the conversion table 27 as illustrated in figures 5, 6 and as described in paragraphs 0078, 0079; “The configuration information management unit 21 collects configuration information of each of the manufacturing cells 11a and 11b or configuration information of each of the machines installed in each of the manufacturing cells 11a and 11b and, on the basis of these pieces of configuration information, generates a conversion table that associates system common information with dedicated information for each individual machine that corresponds to the system common information. The configuration information management unit 21 transfers the conversion table thus created to the data conversion unit 22.” Paragraph 0045; “Then, in step S18 of FIG. 2, the configuration information management unit 21 transfers the conversion table thus generated to the data conversion unit 22.” Paragraph 0056; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
performing conversion between the machine variable of the each of the plurality of industrial machines and the system variable based on the conversion data of each of the plurality of industrial machines, when the controller and each of the plurality of industrial machines communicate to and from each other. (Kanemaru: see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063; It is preferable that such an update request or transfer request in step S41 be made from the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like via the communication control unit of the host computer 12.” Paragraph 0074)
Kanemaru and Miller are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
The cited prior art describes a non-transitory information storage medium having stored thereon a program for causing, (Kanemaru: “The present invention relates to an information processing apparatus for processing machining information between a plurality of manufacturing cells.” Paragraph 0001; “Furthermore, each of the aforementioned machines that are to be installed in the manufacturing cells 11a and 11b and the cell controllers 19a and 19b include arithmetic processing apparatuses (not illustrated) each including a memory, such as a ROM or a RAM, a CPU, and a communication control unit that are connected to one another via buses. These communication control units are configured to control exchange of information between the cell controllers 19a and 19b and the respective machines.” Paragraph 0040)

Kanemaru does not explicitly describe execution or storing as described below.  However, Miller teaches the execution and storing as described below.  
when a plurality of industrial machines each configured to (Kanemaru: see the machine tools 16a, 16b, robots 17a, 17b, and PLCs 18a, 18b in manufacturing cells 11a, 11b, respectively, as illustrated in figure 1 and as described in paragraph 0033)
execute a process program for executing a predetermined process, and (Miller: “For example, in the exemplary embodiment shown in FIG. 1, three different machine tools 8 are shown to be controlled by way of the single PNC system 2, with four of the I/O control devices 6 in particular interfacing with four corresponding machine I/O devices 7 of the three machine tools (as shown, two of the machine I/O devices are associated with different parts of a single one of the machine tools, and the remaining machine I/O devices are respectively associated with different respective machine tools). Thus, in this exemplary embodiment, different part programs can be run (and possibly run simultaneously) in connection with the different machine tools and/or even in connection with the different parts of the machine tools (e.g., as associated with the different respective machine I/O devices 7) or, alternatively, the same part program can be run in relation to multiple ones of the tools (and/or multiple parts of the same or different tools). Thus, the PNC system 2 is particularly versatile, since it allows for a single operator to operate multiple machine tools 8 and associated processes simultaneously from a single operator interface 12. This can be achieved without using multiple dedicated controllers that are respectively employed to control respectively the multiple different machine tools or processes.” Paragraph 0026; Kanemaru: “The first PLC 18a controls the order of tasks that the first machine tool 16a and the first robot 17a perform. Similarly, the second PLC 18b controls the order of tasks that the second machine tool 16b and the second robot 17b perform.” Paragraph 0038; “Then, as illustrated in FIG. 9, two new machining programs 32 and 33 are generated. Specifically, in the generation of the machining program 32, the description containing the management number (3322) of the control function in the common machining program 29′ is substituted for by a description of the M code (M0622), which corresponds to the management number (3322) as dedicated information for the first machine tool 16a, of the conversion table 27.” Paragraph 0091)
each configured to perform at least one of refer or change of a machine variable, and (Miller: see the local routines for each machine tool as illustrated in figure 12; “Once the position codes have been searched for and processed as appropriate, at a step 129 the algorithm 110 increments to the next block of the part program 111, that is, returns to the step 113 (in this example, the PLC 10 next begins to analyze the second line of code, "M03 S1200"). Thus the PLC 10 repeatedly performs the algorithm 110 for each line of the part program 111 until the entire part program has been reviewed and processed. It should be noted that the algorithm 110 is merely intended to be exemplary and that, in other embodiments, additional processing steps can be performed and/or one or more of the steps that are shown can be rearranged in their order (for example, steps 115 and 117 can be reversed in order). Also, in some cases, one or more of the steps are performed simultaneously (or substantially simultaneously). For example, in some circumstances, the searching for position codes (e.g., the steps 103, 105, 107 and 109) occurs as part of the searching for command codes (e.g., the steps 115 and 117). Further, other variables such as spindle speed for example can also be searched and registered similar to the position codes.” Paragraph 0056; Kanemaru: see the M codes in the respective machining programs 32, 33 used to control the machine tools 16a, 16b as illustrated in figure 9)
are controlled by a controller configured to (Kanemaru: see the controllers 19a, 19b as illustrated in figure 1 and as described in paragraph 0035)
execute a system program for causing each of the plurality of industrial machines to operate based on an execution order specified for a plurality of predetermined processes, and to (Miller: see the common routines as illustrated in figure 12; “Referring to FIG. 12, in one embodiment where one or more part programs have been selected to be run on multiple machine tools 8, the PNC system 2 can establish local routines (pre-process, path, etc.) for each machine tool 8 that can be processed simultaneously, while common routines (program manage, edit program, edit offsets etc.) are shared by all the selected machine tools 8.” Paragraph 0058; “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common. Associated with the user program are a plurality of memory elements or variables that provide dynamics to PLC operations and programs.” Paragraph 0017; Kanemaru: “In other words, as illustrated in FIG. 1, the first manufacturing cell 11a includes a first machine tool 16a, a first robot 17a, a first PLC 18a, and a first cell controller 19a that controls these machines. The second manufacturing cell 11b includes a second machine tool 16b, a second robot 17b, a second PLC 18b, and a second cell controller 19b that controls these machines.” Paragraph 0035)
perform at least one of refer or change of a system variable, (Miller: see the common routines as illustrated in figure 12; “Referring to FIG. 12, in one embodiment where one or more part programs have been selected to be run on multiple machine tools 8, the PNC system 2 can establish local routines (pre-process, path, etc.) for each machine tool 8 that can be processed simultaneously, while common routines (program manage, edit program, edit offsets etc.) are shared by all the selected machine tools 8.” Paragraph 0058; Kanemaru: “Then, as illustrated in FIG. 5, the configuration information management unit 21 generates a conversion table 27 for the machining program from the configuration information 25 thus collected. This conversion table 27 contains management numbers by which the control functions of the peripheral equipment that is controlled by the respective machine tools 16a and 16b and M codes that respectively correspond to the control functions.” Paragraph 0078)
the program causing one of the controller and another computer to: (Kanemaru: see the host computer 12 as illustrated in figure 1)
acquire conversion data between the machine variable of each of the plurality of industrial machines and the system variable from a storage configured to store the conversion data; and (Kanemaru: see the conversion table 27 as illustrated in figures 5, 6 and as described in paragraphs 0078, 0079; “The configuration information management unit 21 collects configuration information of each of the manufacturing cells 11a and 11b or configuration information of each of the machines installed in each of the manufacturing cells 11a and 11b and, on the basis of these pieces of configuration information, generates a conversion table that associates system common information with dedicated information for each individual machine that corresponds to the system common information. The configuration information management unit 21 transfers the conversion table thus created to the data conversion unit 22.” Paragraph 0045; “Then, in step S18 of FIG. 2, the configuration information management unit 21 transfers the conversion table thus generated to the data conversion unit 22.” Paragraph 0056; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
perform conversion between the machine variable of the each of the plurality of industrial machines and the system variable based on the conversion data of each of the plurality of industrial machines, when the controller and each of the plurality of industrial machines communicate to and from each other. (Kanemaru: see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063; It is preferable that such an update request or transfer request in step S41 be made from the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like via the communication control unit of the host computer 12.” Paragraph 0074)
Kanemaru and Miller are combinable for the same rationale as set forth above with respect to claim 1.

Claim 14:
Kanemaru does not explicitly describe a database as described below.  However, Miller teaches the database as described below.  
The cited prior art describes the production system according to claim 3,
wherein the storage is configured to store a conversion database in which the conversion data of each of the plurality of industrial machines is stored, and (Kanemaru: see the conversion table 27 as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
wherein the circuitry is configured to perform conversion between the machine variable of each of the plurality of industrial machines and the system variable based on the conversion data of each of the plurality of industrial machines stored in the conversion database. (Kanemaru: “For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079; “Furthermore, the conversion table 27 is transferred from the configuration information management unit 21 to the data conversion unit 22 illustrated in FIG. 5.” Paragraph 0080; see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
Kanemaru and Miller are combinable for the same rationale as set forth above with respect to claim 1.

Claim 16:
The cited prior art describes the production system according to claim 3, 
wherein a name of the machine variable of each of the plurality of industrial machines includes (Kanemaru: see the function information as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)
a character string for uniquely identifying a process corresponding to the machine variable and (Kanemaru: see the function numbers as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)
a character string which is common to another process. (Kanemaru: see the common control function as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)

Claim 17:
The cited prior art describes the production system according to claim 4, 
wherein a name of the machine variable of each of the plurality of industrial machines includes (Kanemaru: see the function information as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)
a character string for uniquely identifying a process corresponding to the machine variable and (Kanemaru: see the function numbers as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)
a character string which is common to another process. (Kanemaru: see the common control function as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)


Claims 2, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0329315 (Kanemaru) in view of U.S. Patent Application Publication No. 2010/0063608 (Miller) and further in view of U.S. Patent Application Publication No. 2017/0248929 (Oda).


Claim 2:
Kanemaru and Miller do not explicitly describe the controller as described below.  However, Oda teaches the controller as described below.  
The cited prior art describes the production system according to claim 1,
wherein the controller includes the storage and the circuitry, (Oda: see the management computer 25 with the memory unit 17 and CPU as illustrated in figures 1, 2; Kanemaru: see the controllers 19a, 19b as illustrated in figure 1 and as described in paragraph 0035)
wherein the circuitry is configured to 
convert, based on the conversion data of an industrial machine to serve as a communication partner of the controller, the system variable to the machine variable of the industrial machine to serve as the communication partner of the controller, and to (Kanemaru: see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063; It is preferable that such an update request or transfer request in step S41 be made from the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like via the communication control unit of the host computer 12.” Paragraph 0074; Oda: “The management computer 25 converts the first machine information into second machine information based on the identified data model (step S13), and outputs the second machine information to the operation software application 14 (step S14).” Paragraph 0109)
transmit the converted machine variable, and (Kanemaru: “the common data generated by the data conversion unit and configured to transfer the common data stored in the common data storage unit to the data conversion unit” Paragraph 0015; Oda: “The management computer 25 converts the first machine information into second machine information based on the identified data model (step S13), and outputs the second machine information to the operation software application 14 (step S14). In step S14, the second machine information is preferably outputted to the operation software application 14 in association with the identification information of the identified machine. The above operation is realized by enabling the management computer 25 to execute the machine information conversion unit of the base software application 13.” Paragraph 0109)
wherein the circuitry is configured to convert, based on the conversion data of the industrial machine to serve as the communication partner of the controller, the machine variable received from the industrial machine to serve as the communication partner of the controller to the system variable. (Kanemaru: see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063; It is preferable that such an update request or transfer request in step S41 be made from the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like via the communication control unit of the host computer 12.” Paragraph 0074; Oda: “The management computer 25 converts the first machine information into second machine information based on the identified data model (step S13), and outputs the second machine information to the operation software application 14 (step S14).” Paragraph 0109)
One of ordinary skill in the art would have recognized that applying the known technique of Kanemaru, namely, processing information between manufacturing cells, and the known techniques of Miller, namely, programming a numerical control system, with the known techniques of Oda, namely, intercommunication among machine systems, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kanemaru to convert data for sharing among manufacturing cells and the teachings of Miller to execute and store data for a numerical control system with the teachings of Oda to share information among machines using a management computer would have been recognized by those of ordinary skill in the art as resulting in an improved industrial machine system (i.e., executing and storing control program for machines and converting data between machines in an industrial machine system using a management computer of Kanemaru based on the teachings of executing and storing control programs for a numerical control system in Miller and the teachings of sharing information among machines using a management computer in Oda).

Claim 12:
Kanemaru does not explicitly describe storing as described below.  However, Miller teaches the storing as described below.  
The cited prior art describes the production system according to claim 2,
wherein the storage is configured to store a different conversion table for each of the plurality of industrial machines as the conversion data, and (Kanemaru: see the configuration information 25 for each machine tool as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
wherein the circuitry is configured to perform conversion between the machine variable of each of the plurality of industrial machines and the system variable based on the conversion table of each of the plurality of industrial machines. (Kanemaru: “For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079; “Furthermore, the conversion table 27 is transferred from the configuration information management unit 21 to the data conversion unit 22 illustrated in FIG. 5.” Paragraph 0080; see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063)
Kanemaru and Miller are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
Kanemaru does not explicitly describe a database as described below.  However, Miller teaches the database as described below.  
The cited prior art describes the production system according to claim 2,
wherein the storage is configured to store a conversion database in which the conversion data of each of the plurality of industrial machines is stored, and (Kanemaru: see the configuration information 25 for each machine tool as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
wherein the circuitry is configured to perform conversion between the machine variable of each of the plurality of industrial machines and the system variable based on the conversion data of each of the plurality of industrial machines stored in the conversion database. (Kanemaru: “For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079; “Furthermore, the conversion table 27 is transferred from the configuration information management unit 21 to the data conversion unit 22 illustrated in FIG. 5.” Paragraph 0080; see the conversion among the machining programs 28, 29, 31 using the conversion table 27 and the communication among the machine tools 16a, 16b and the data conversion unit 22 as illustrated in figures 5, 7 and as described in paragraph 0081, 0082; “The data conversion unit 22 converts dedicated data for each separate machine into a single piece of common data in accordance with dedicated information for each machine in the conversion table generated by the configuration information management unit 21. Further, the data conversion unit 22 converts a single piece of common data into dedicated data for each separate machine in accordance with the system common information in the conversion table generated by the configuration information management unit 21. The term “dedicated data for each separate machine” refers to machining information for each machine, e.g., a machining program for each machine, and the term “common data” refers to machining information that is common to a plurality of machines having functions of the same type, e.g., a common machining program.” Paragraph 0058; “It is preferable that such a request for generation of common data in step S21 be made by the production planning apparatus 13, each of the cell controllers 19a and 19b, the display device (not illustrated), or the like, all of which are communicably connected to the host computer 12.” Paragraph 0063; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
Kanemaru and Miller are combinable for the same rationale as set forth above with respect to claim 1.

Claim 15:
The cited prior art describes the production system according to claim 2, 
wherein a name of the machine variable of each of the plurality of industrial machines includes (Kanemaru: see the function information as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)
a character string for uniquely identifying a process corresponding to the machine variable and (Kanemaru: see the function numbers as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)
a character string which is common to another process. (Kanemaru: see the common control function as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added. For example, as illustrated in FIG. 6, the M codes (M1013 and M2012) of the first machine tool 16a and second machine tool 16b that correspond to the management number (8001) of a common control function are written together onto one conversion table 27.” Paragraph 0079)


Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0329315 (Kanemaru) in view of U.S. Patent Application Publication No. 2010/0063608 (Miller) and further in view of U.S. Patent No. 6,741,905 (Fishman).


Claim 6:
Kanemaru and Miller do not explicitly describe displaying or scheduling as described below.  However, Fishman teaches the displaying and scheduling as described below.  
The cited prior art describes the production system according to claim 1, further comprising a program creation device configured to:
display a schedule screen on which an execution order of a plurality of processes is specifiable, (Fishman: see the processes in order as illustrated in figures 3a, 3b, 3c; “A visual display of all lathe operations that must be performed to fabricate at least one part from one or more workpieces can be assembled in a GUI by the CAM system, for example, in a process table similar to process table 40a illustrated in FIG. 3(a). The CAM system can generate an optimized job plan that can be displayed in the process table. A process table can include graphic and alphanumerical data on tools and spindles to be used for each lathe operation that is generated by the CAM program. Process table 40a utilizes a line listing for each lathe operation, or process, that includes, among other parameters: a process number (Proc No.) for the operation; a tool identification number (Tool ID) for each tool used in the operation; the name of the tool (Tool Name) used in the operation; and the process task (Proc Task) to be performed. The particular layout of the process table and inclusion of parameters therein for each lathe operation will vary depending upon a specific application. Each lathe operation is associated with a synchronous mode icon, such as icon 41 in FIG. 3, which is synchronous mode M1S0 as associated with Proc No. 7 milling operation on a first workpiece in the main spindle. Initial assignment of synchronous modes for each lathe operation by the CAM system assumes no synchronization between main and sub-spindle operations by assigning the pseudo-synchronous mode M1S0 or M0S1 to all operations displayed in the process table.” Col. 8, lines 40-65)
the schedule screen including a name of each of the plurality of processes stored as process information and acquired from a process database, (Fishman: see the process ids and other process information as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65; Kanemaru: see the configuration information 25 for each machine tool as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
the process information associating, for each of the plurality of processes, at least, the name of the each of the plurality of processes with at least one of the machine variable or the system variable; (Fishman: see the feed, speed, time, and other variables associated with each variable as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65)
receive a specification of the execution order on the schedule screen; and (Fishman: see the process ids and the execution order of the processes on each tool and spindle as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65)
create the system program based on the received execution order and the at least one of the machine variable or the system variable of each of the plurality of processes. (Fishman: see the CNC program code generated by the CAM system as illustrated in figures 19, 20; “After the creation of the appropriate synchronous modes, and optionally synchronization groups, the postprocessor of the CAM system will generate CNC program code (G-code) to execute the specified synchronous operations on a specific lathe. For example, FIG. 19 illustrates one type of machine-specific G-code fragments that the postprocessor will prepare for lathe operations Proc ID P01 and Proc ID P02 that comprise Sync Group 1 in process table 40c of FIG. 3(c). Synchronization is achieved via G-codes, such as G720 in FIG. 19, which are commonly known as machining patterns. FIG. 20 illustrates G-code fragments generated by the postprocessor for a different type of lathe for the same synchronization group of operations. Synchronization is achieved via 3-digit wait codes, such as M404 in FIG. 20, which are commonly known as wait codes or synchronization codes. The benefit of the synchronous modes of the present invention is that the user of the CAM system does not have to concern himself or herself with creating program code for synchronous lathe operations, such as the code fragments illustrated in FIG. 19 and FIG. 20 for mode M2S0 primary and secondary main spindle processes.” Col. 11, lines 13-33)
One of ordinary skill in the art would have recognized that applying the known technique of Kanemaru, namely, processing information between manufacturing cells, and the known techniques of Miller, namely, programming a numerical control system, with the known techniques of Fishman, namely, a visual programming system for machining operations, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kanemaru to convert data for sharing among manufacturing cells and the teachings of Miller to execute and store data for a numerical control system with the teachings of Fishman to display process information about machining operations would have been recognized by those of ordinary skill in the art as resulting in an improved industrial machine system (i.e., executing and storing control program for machines, converting data between machines in an industrial machine system, and configuring the system of Kanemaru based on the teachings of executing and storing control programs for a numerical control system in Miller and the teachings of configuring processes using a visual system in Fishman).

Claim 7:
Kanemaru and Miller do not explicitly describe displaying or scheduling as described below.  However, Fishman teaches the displaying and scheduling as described below.  
The cited prior art describes the production system according to claim 6,
wherein the machine variables of each of the plurality of processes include a start machine variable indicating start of execution of the each of the plurality of processes, and (Fishman: see the processes in order with start times as illustrated in figures 3a, 3b, 3c; “A visual display of all lathe operations that must be performed to fabricate at least one part from one or more workpieces can be assembled in a GUI by the CAM system, for example, in a process table similar to process table 40a illustrated in FIG. 3(a). The CAM system can generate an optimized job plan that can be displayed in the process table. A process table can include graphic and alphanumerical data on tools and spindles to be used for each lathe operation that is generated by the CAM program. Process table 40a utilizes a line listing for each lathe operation, or process, that includes, among other parameters: a process number (Proc No.) for the operation; a tool identification number (Tool ID) for each tool used in the operation; the name of the tool (Tool Name) used in the operation; and the process task (Proc Task) to be performed. The particular layout of the process table and inclusion of parameters therein for each lathe operation will vary depending upon a specific application. Each lathe operation is associated with a synchronous mode icon, such as icon 41 in FIG. 3, which is synchronous mode M1S0 as associated with Proc No. 7 milling operation on a first workpiece in the main spindle. Initial assignment of synchronous modes for each lathe operation by the CAM system assumes no synchronization between main and sub-spindle operations by assigning the pseudo-synchronous mode M1S0 or M0S1 to all operations displayed in the process table.” Col. 8, lines 40-65)
wherein the program creation device is configured to create the system program by associating, in the execution order, a change system variable corresponding to a change machine variable to be changed by at least one process and a start system variable corresponding to the start machine variable of one or more other processes to be executed together with the at least one process, such that the plurality of processes are sequentially executed in accordance with the execution order. (Fishman: see the CNC program code generated by the CAM system as illustrated in figures 19, 20; see the processes in order with start times as illustrated in figures 3a, 3b, 3c; “After the creation of the appropriate synchronous modes, and optionally synchronization groups, the postprocessor of the CAM system will generate CNC program code (G-code) to execute the specified synchronous operations on a specific lathe. For example, FIG. 19 illustrates one type of machine-specific G-code fragments that the postprocessor will prepare for lathe operations Proc ID P01 and Proc ID P02 that comprise Sync Group 1 in process table 40c of FIG. 3(c). Synchronization is achieved via G-codes, such as G720 in FIG. 19, which are commonly known as machining patterns. FIG. 20 illustrates G-code fragments generated by the postprocessor for a different type of lathe for the same synchronization group of operations. Synchronization is achieved via 3-digit wait codes, such as M404 in FIG. 20, which are commonly known as wait codes or synchronization codes. The benefit of the synchronous modes of the present invention is that the user of the CAM system does not have to concern himself or herself with creating program code for synchronous lathe operations, such as the code fragments illustrated in FIG. 19 and FIG. 20 for mode M2S0 primary and secondary main spindle processes.” Col. 11, lines 13-33)
Kanemaru, Miller, and Fishman are combinable for the same rationale as set forth above with respect to claim 6.

Claim 19:
Kanemaru and Miller do not explicitly describe displaying or scheduling as described below.  However, Fishman teaches the displaying and scheduling as described below.  
The cited prior art describes the production system according to claim 3, further comprising a program creation device configured to:
display a schedule screen on which an execution order of a plurality of processes is specifiable, (Fishman: see the processes in order as illustrated in figures 3a, 3b, 3c; “A visual display of all lathe operations that must be performed to fabricate at least one part from one or more workpieces can be assembled in a GUI by the CAM system, for example, in a process table similar to process table 40a illustrated in FIG. 3(a). The CAM system can generate an optimized job plan that can be displayed in the process table. A process table can include graphic and alphanumerical data on tools and spindles to be used for each lathe operation that is generated by the CAM program. Process table 40a utilizes a line listing for each lathe operation, or process, that includes, among other parameters: a process number (Proc No.) for the operation; a tool identification number (Tool ID) for each tool used in the operation; the name of the tool (Tool Name) used in the operation; and the process task (Proc Task) to be performed. The particular layout of the process table and inclusion of parameters therein for each lathe operation will vary depending upon a specific application. Each lathe operation is associated with a synchronous mode icon, such as icon 41 in FIG. 3, which is synchronous mode M1S0 as associated with Proc No. 7 milling operation on a first workpiece in the main spindle. Initial assignment of synchronous modes for each lathe operation by the CAM system assumes no synchronization between main and sub-spindle operations by assigning the pseudo-synchronous mode M1S0 or M0S1 to all operations displayed in the process table.” Col. 8, lines 40-65)
the schedule screen including a name of each of the plurality of processes stored as process information and acquired from a process database, (Fishman: see the process ids and other process information as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65; Kanemaru: see the configuration information 25 for each machine tool as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
the process information associating, for each of the plurality of processes, at least, the name of the each of the plurality of processes with at least one of the machine variable or the system variable; (Fishman: see the feed, speed, time, and other variables associated with each variable as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65)
receive a specification of the execution order on the schedule screen; and (Fishman: see the process ids and the execution order of the processes on each tool and spindle as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65)
create the system program based on the received execution order and the at least one of the machine variable or the system variable of each of the plurality of processes. (Fishman: see the CNC program code generated by the CAM system as illustrated in figures 19, 20; “After the creation of the appropriate synchronous modes, and optionally synchronization groups, the postprocessor of the CAM system will generate CNC program code (G-code) to execute the specified synchronous operations on a specific lathe. For example, FIG. 19 illustrates one type of machine-specific G-code fragments that the postprocessor will prepare for lathe operations Proc ID P01 and Proc ID P02 that comprise Sync Group 1 in process table 40c of FIG. 3(c). Synchronization is achieved via G-codes, such as G720 in FIG. 19, which are commonly known as machining patterns. FIG. 20 illustrates G-code fragments generated by the postprocessor for a different type of lathe for the same synchronization group of operations. Synchronization is achieved via 3-digit wait codes, such as M404 in FIG. 20, which are commonly known as wait codes or synchronization codes. The benefit of the synchronous modes of the present invention is that the user of the CAM system does not have to concern himself or herself with creating program code for synchronous lathe operations, such as the code fragments illustrated in FIG. 19 and FIG. 20 for mode M2S0 primary and secondary main spindle processes.” Col. 11, lines 13-33)
Kanemaru, Miller, and Fishman are combinable for the same rationale as set forth above with respect to claim 6.

Claim 20:
Kanemaru and Miller do not explicitly describe displaying or scheduling as described below.  However, Fishman teaches the displaying and scheduling as described below.  
The cited prior art describes the production system according to claim 4, further comprising a program creation device configured to:
display a schedule screen on which an execution order of a plurality of processes is specifiable, (Fishman: see the processes in order as illustrated in figures 3a, 3b, 3c; “A visual display of all lathe operations that must be performed to fabricate at least one part from one or more workpieces can be assembled in a GUI by the CAM system, for example, in a process table similar to process table 40a illustrated in FIG. 3(a). The CAM system can generate an optimized job plan that can be displayed in the process table. A process table can include graphic and alphanumerical data on tools and spindles to be used for each lathe operation that is generated by the CAM program. Process table 40a utilizes a line listing for each lathe operation, or process, that includes, among other parameters: a process number (Proc No.) for the operation; a tool identification number (Tool ID) for each tool used in the operation; the name of the tool (Tool Name) used in the operation; and the process task (Proc Task) to be performed. The particular layout of the process table and inclusion of parameters therein for each lathe operation will vary depending upon a specific application. Each lathe operation is associated with a synchronous mode icon, such as icon 41 in FIG. 3, which is synchronous mode M1S0 as associated with Proc No. 7 milling operation on a first workpiece in the main spindle. Initial assignment of synchronous modes for each lathe operation by the CAM system assumes no synchronization between main and sub-spindle operations by assigning the pseudo-synchronous mode M1S0 or M0S1 to all operations displayed in the process table.” Col. 8, lines 40-65)
the schedule screen including a name of each of the plurality of processes stored as process information and acquired from a process database, (Fishman: see the process ids and other process information as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65; Kanemaru: see the configuration information 25 for each machine tool as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
the process information associating, for each of the plurality of processes, at least, the name of each of the plurality of processes with at least one of the machine variable or the system variable; (Fishman: see the feed, speed, time, and other variables associated with each variable as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65)
receive a specification of the execution order on the schedule screen; and (Fishman: see the process ids and the execution order of the processes on each tool and spindle as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65)
create the system program based on the received execution order and the at least one of the machine variable or the system variable of each of the plurality of processes. (Fishman: see the CNC program code generated by the CAM system as illustrated in figures 19, 20; “After the creation of the appropriate synchronous modes, and optionally synchronization groups, the postprocessor of the CAM system will generate CNC program code (G-code) to execute the specified synchronous operations on a specific lathe. For example, FIG. 19 illustrates one type of machine-specific G-code fragments that the postprocessor will prepare for lathe operations Proc ID P01 and Proc ID P02 that comprise Sync Group 1 in process table 40c of FIG. 3(c). Synchronization is achieved via G-codes, such as G720 in FIG. 19, which are commonly known as machining patterns. FIG. 20 illustrates G-code fragments generated by the postprocessor for a different type of lathe for the same synchronization group of operations. Synchronization is achieved via 3-digit wait codes, such as M404 in FIG. 20, which are commonly known as wait codes or synchronization codes. The benefit of the synchronous modes of the present invention is that the user of the CAM system does not have to concern himself or herself with creating program code for synchronous lathe operations, such as the code fragments illustrated in FIG. 19 and FIG. 20 for mode M2S0 primary and secondary main spindle processes.” Col. 11, lines 13-33)
Kanemaru, Miller, and Fishman are combinable for the same rationale as set forth above with respect to claim 6.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0329315 (Kanemaru) in view of U.S. Patent Application Publication No. 2010/0063608 (Miller) and further in view of U.S. Patent No. 5,369,569 (Maeda) (cited by Applicant).


Claim 8:
Kanemaru and Miller do not explicitly describe abnormality or recovery as described below.  However, Maeda teaches the abnormality and recovery as described below.  
The cited prior art describes the production system according to claim 1, wherein the circuitry is configured to:
detect an abnormality that has occurred in each of the plurality of industrial machines; (Maeda: see the abnormality detected 60c as illustrated in figure 8A; see the abnormality determining section 20D1 and loader 12 as illustrated in figure 1 and as described in col. 3, lines 36-44)
receive, when the abnormality is detected, a specification of one or more processes to be executed in order to perform recovery based on process information associating, for each of the plurality of processes, at least a name of the each of the plurality of processes with at least one of the machine variable or the system variable; and (Maeda: see the restoring routine 60d as illustrated in figure 8A; see the restoring routine with procedures stored for step A 66, sending stored message numbers to operator 70 (i.e., a name), and checking if reopening is required 67d (i.e., variable) as illustrated in figures 11 and 12)
record recovery process information indicating the received one or more processes. (Maeda: see the storing 67b, 67c as illustrated in figures 11 and 12)
One of ordinary skill in the art would have recognized that applying the known technique of Kanemaru, namely, processing information between manufacturing cells, and the known techniques of Miller, namely, programming a numerical control system, with the known techniques of Maeda, namely, restoring control for a system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kanemaru to convert data for sharing among manufacturing cells and the teachings of Miller to execute and store data for a numerical control system with the teachings of Maeda to restore control from an abnormal condition would have been recognized by those of ordinary skill in the art as resulting in an improved industrial machine system (i.e., executing and storing control program for machines, restoring control in an abnormal situation, and converting data between machines in an industrial machine system of Kanemaru based on the teachings of executing and storing control programs for a numerical control system in Miller and the teachings of restoring control  in Maeda).

Claim 9:
Kanemaru and Miller do not explicitly describe abnormality or recovery as described below.  However, Maeda teaches the abnormality and recovery as described below.  
The cited prior art describes the production system according to claim 8, wherein the circuitry is configured to acquire, when the abnormality is again detected, the one or more processes indicated by the recorded recovery process information, and to execute the acquired one or more processes to perform recovery from the abnormality. (Maeda: see the reading of stored restoring procedures 94A and executing restoring procedure 94K as illustrated in figure 18)
Kanemaru, Miller, and Maeda are combinable for the same rationale as set forth above with respect to claim 8.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0329315 (Kanemaru) in view of U.S. Patent Application Publication No. 2010/0063608 (Miller) and further in view of U.S. Patent Application Publication No. 2017/0248929 (Oda) and U.S. Patent No. 6,741,905 (Fishman).


Claim 18:
Kanemaru, Miller, and Oda do not explicitly describe displaying or scheduling as described below.  However, Fishman teaches the displaying and scheduling as described below.  
The cited prior art describes the production system according to claim 2, further comprising a program creation device configured to:
display a schedule screen on which an execution order of a plurality of processes is specifiable, (Fishman: see the processes in order as illustrated in figures 3a, 3b, 3c; “A visual display of all lathe operations that must be performed to fabricate at least one part from one or more workpieces can be assembled in a GUI by the CAM system, for example, in a process table similar to process table 40a illustrated in FIG. 3(a). The CAM system can generate an optimized job plan that can be displayed in the process table. A process table can include graphic and alphanumerical data on tools and spindles to be used for each lathe operation that is generated by the CAM program. Process table 40a utilizes a line listing for each lathe operation, or process, that includes, among other parameters: a process number (Proc No.) for the operation; a tool identification number (Tool ID) for each tool used in the operation; the name of the tool (Tool Name) used in the operation; and the process task (Proc Task) to be performed. The particular layout of the process table and inclusion of parameters therein for each lathe operation will vary depending upon a specific application. Each lathe operation is associated with a synchronous mode icon, such as icon 41 in FIG. 3, which is synchronous mode M1S0 as associated with Proc No. 7 milling operation on a first workpiece in the main spindle. Initial assignment of synchronous modes for each lathe operation by the CAM system assumes no synchronization between main and sub-spindle operations by assigning the pseudo-synchronous mode M1S0 or M0S1 to all operations displayed in the process table.” Col. 8, lines 40-65)
the schedule screen including a name of each of the plurality of processes stored as process information and acquired from a process database, (Fishman: see the process ids and other process information as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65; Kanemaru: see the configuration information 25 for each machine tool as illustrated in figure 6 and as described in paragraph 0079; “FIG. 6 is a diagram schematically illustrating how the conversion table 27 is generated. Assume here that, as illustrated in FIG. 6, control function information of the first machine tool 16a and control function information of the second machine tool 16b are collected as the configuration information 25 in the configuration information management unit 21. In generating the conversion table 27 from the configuration information 25 thus collected, information on control functions that are common to the two machine tools 16a and 16b (e.g., management numbers such as “8001” and “3322”) is selected as system common information. To the conversion table 27, only the control functions that are common to the two machine tools 16a and 16b are written, and the M codes of the first machine tool 16a and second machine tool 16b that respectively correspond to the control functions are also added.” Paragraph 0079; Miller: “The user programs are typically stored in memory and generally executed by the PLC in a sequential manner although instruction jumping, looping and interrupt routines, for example, are also common.” Paragraph 0017; “As discussed further below, the ladder logic 17 of the processing portion 16 of the PLC 10 then is able to utilize the part program information stored in the memory potion 18 for the purpose of executing/running a part program or potentially for other purposes.” Paragraph 0021; “In the present embodiment, the part program(s) 19 imported into the PLC 10 via the PLC communications portion 14 are stored in the memory portion 18 and, more particularly, in a part program library 13 that takes the form of a PLC string array.” Paragraph 0024; “As will be discussed further below, various offsets associated with different ones of the tools 8 and different ones of the part programs 19 can be stored in the offset library 15. Different portions of the offset information can be assigned to different locations in the offset library 15.” Paragraph 0024)
the process information associating, for each of the plurality of processes, at least, the name of the each of the plurality of processes with at least one of the machine variable or the system variable; (Fishman: see the feed, speed, time, and other variables associated with each variable as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65)
receive a specification of the execution order on the schedule screen; and (Fishman: see the process ids and the execution order of the processes on each tool and spindle as illustrated in figures 3a, 3b, 3c and as described in col. 8, lines 40-65)
create the system program based on the received execution order and the at least one of the machine variable or the system variable of each of the plurality of processes. (Fishman: see the CNC program code generated by the CAM system as illustrated in figures 19, 20; “After the creation of the appropriate synchronous modes, and optionally synchronization groups, the postprocessor of the CAM system will generate CNC program code (G-code) to execute the specified synchronous operations on a specific lathe. For example, FIG. 19 illustrates one type of machine-specific G-code fragments that the postprocessor will prepare for lathe operations Proc ID P01 and Proc ID P02 that comprise Sync Group 1 in process table 40c of FIG. 3(c). Synchronization is achieved via G-codes, such as G720 in FIG. 19, which are commonly known as machining patterns. FIG. 20 illustrates G-code fragments generated by the postprocessor for a different type of lathe for the same synchronization group of operations. Synchronization is achieved via 3-digit wait codes, such as M404 in FIG. 20, which are commonly known as wait codes or synchronization codes. The benefit of the synchronous modes of the present invention is that the user of the CAM system does not have to concern himself or herself with creating program code for synchronous lathe operations, such as the code fragments illustrated in FIG. 19 and FIG. 20 for mode M2S0 primary and secondary main spindle processes.” Col. 11, lines 13-33)
One of ordinary skill in the art would have recognized that applying the known technique of Kanemaru, namely, processing information between manufacturing cells, the known techniques of Miller, namely, programming a numerical control system, and the known techniques of Oda, namely, intercommunication among machine systems, with the known techniques of Fishman, namely, a visual programming system for machining operations, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kanemaru to convert data for sharing among manufacturing cells, the teachings of Miller to execute and store data for a numerical control system, and the teachings of Oda to share information among machines using a management computer with the teachings of Fishman to display process information about machining operations would have been recognized by those of ordinary skill in the art as resulting in an improved industrial machine system (i.e., executing and storing control program for machines, converting data between machines in an industrial machine system, the teachings of sharing information among machines using a management computer in Oda, and configuring the system of Kanemaru based on the teachings of executing and storing control programs for a numerical control system in Miller and the teachings of configuring processes using a visual system in Fishman).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2002/0054099 describes flowchart programming for industrial controllers.
U.S. Patent Application Publication No. 2016/0085235 describes an alarm corrective system for numerical control devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116